DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/11/2021, 6/10/2021 and 4/26/2022 are being acknowledged and considered by the examiner.

Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,714,387.  
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed an integrated circuit. Specifically, regarding claim 1 of instant application discloses an integrated circuit (claim 1 of Pat. No. 10,714,387, line 31) comprising: an active region extending on a substrate in a first direction parallel to a top surface of the substrate (claim 1 of Pat. No. 10,714,387, lines 32-33); a gate structure extending on the active region and extending in a second direction parallel to the top surface of the substrate and different from the first direction (claim 1 of Pat. No. 10,714,387, lines 34-37); and source/drain regions in a recess region extending from one side of the gate structure into the active region (claim 1 of Pat. No. 10,714,387, lines 38-40), wherein the source/drain regions comprises an upper semiconductor layer on an inner wall of the recess region, the upper semiconductor layer including a gap (claim 1 of Pat. No. 10,714,387, lines 41-43), wherein the gap extends in a third direction perpendicular to the top surface of the substrate within a center portion of the upper semiconductor layer (claim 2 of Pat. No. 10/714,387, lines 47-50), wherein the gap has a first width in the first direction and a first height in the third direction, and a ratio of the first height to the first width is between 2 and 10 (claim 5 of Pat. No. 10/714,387, lines 59-63). Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed an imaging device. Moreover, the claims 1-20 in the U.S. Patent No. 10,714,387 are either narrower or broader version of the claims of the instant application or obvious variations thereof. The facts are that the claims of the U.S. Patent No. 10,714,387 and instant application have claimed the same goal and are not distinguished from each other.
For these reasons, claim 1-20 are seen as obvious variations of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 29, 2022